DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/475,655
Claims 1-2, 4-5, 7, 11-12, 15, 17, 19-20, 27-30, 33-35, and 37 have been examined on the merits.  Claims 1-2, 4, 11, 27-29, and 33-34 are original.  Claims 5, 7, 12, 15, 17, 19-20, 30, and 37 are previously presented.  Claim 35 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of December 1, 2020.
The Examiner has reviewed the claim amendments and Reply of 12/01/2020.
The claim 35 objection is rendered moot (see paragraph 8 of previous Office Actions) since Applicants added the comma and -- and -- , as requested.
The indefiniteness rejection against claim 36 (see paragraphs 9-11 of previous Office Action) is rendered moot since Applicants canceled claim 36.
The obviousness rejection (paragraphs 12-15 of previous Office Action) is withdrawn due to Applicants’ Remarks of 12/01/2020, which the Examiner has found persuasive.
Applicants’ Remarks are persuasive in rendering moot the obviousness rejection given the following unexpected results per the Remarks of 12/01/2020:  “sirolimus was found to be a more potent anticancer agent when administered locally versus systemically.  Specifically, Applicant demonstrated that intratumoral administration of sirolimus [Examiner interprets as local administration] resulted in greater inhibition of prostate tumor growth in a xenograft model than oral administration of sirolimus (RAPAMUNE) (see, e.g., Specification Figures 4A-B)” (see pages 6-7 of 12/01/2020 Remarks).  This is the reason that the instant claims are no longer considered to be rendered obvious by the combination of references:  DESAI, PSA, GLEASON, and PEG.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-2, 4-5, 7, 11-12, 15, 17, 19-20, 27-30, 33-35, and 37 are allowable as written.
There is no known prior art reference that either teaches or anticipates a method of local administration of liquid sirolimus to a subject’s prostate to treat prostate cancer, wherein the liquid formulation comprises about 5 mg/mL to about 500 mg/mL sirolimus.
Furthermore, a thorough review of Registry, HCaplus, and ZCaplus databases of STN (see “SEARCH 6” in enclosed search notes) did not retrieve any applicable reference(s) that would teach or anticipate said method of instant claim 1.  Moreover, a 
A review of “SEARCH 1” through “SEARCH 4” of the enclosed search notes by inventor and assignee/owner name did not retrieve any applicable double patent references against the instant claims.
The combination of references DESAI, PSA, GLEASON, and PEG are no longer considered to render obvious the instant claims given Applicants’ persuasive Remarks of 12/01/2020.  Please see paragraph 8, above, for a summary of what the Examiner believes to be the key persuasive argument made by Applicants to render moot the obviousness rejection of 09/03/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625